PER CURIAM:
On petition for rehearing appellee/cross-appellant Wendell Cook notes that the panel failed to address his contention that the district court abused discretion in refusing to award Cook expert witness costs of $2,474.86. Addressing this issue, we find that the judgment of the district court denying expert witness costs was not abuse of discretion and affirm that judgment. See J. Moore, W. Taggart & J. Wicker, Moore’s Federal Practice 1154.77 [5.-3] (2d ed. 1983).
Excepting only the foregoing, IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby
DENIED.